UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2007 LANDAMERICA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-13990 (Commission File Number) 54-1589611 (I.R.S. Employer Identification No.) 5600 Cox Road Glen Allen, Virginia (Address of principal executive offices) 23060 (Zip Code) Registrant’s telephone number, including area code:(804) 267-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01.OTHER EVENTS. The press release issued by the Company on August 28, 2007 announcing (1) that the Company’s Board of Directors has approved a program to purchase up to 1.5 million shares of its outstanding common stock between now and the end of March 2009 and (2) the Company’s anticipated actions to reduce its cost structure during the second half of 2007, is attached hereto as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. The following exhibit isfurnished pursuant to Item 8.01above. Exhibit No. Description 99.1 Press Release dated August 28, 2007 relating to the Company’s share repurchase program and cost reduction actions. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LANDAMERICA FINANCIAL GROUP, INC. (Registrant) Date: August 29, 2007 By: /s/ Christine R. Vlahcevic Christine R. Vlahcevic Senior Vice President & Corporate Controller 3 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated August 28, 2007 relating to the Company’s share repurchase program and cost reduction actions. 4
